Fourth Court of Appeals
                                San Antonio, Texas
                                     September 8, 2021

                                   No. 04-20-00471-CV

                      Kevin MILLER as agent for Miller & Bicklein,
                                     Appellant

                                             v.

                            Kim TINDALL & Associates, LLC,
                                      Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-01799
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Lori I. Valenzuela, Justice

       On September 2, 2021, appellant moved for rehearing of this court’s August 18, 2021
decision. Having fully considered appellant’s motion for rehearing, we DENY the motion for
rehearing.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court